Citation Nr: 1207687	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-38 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to August 1973.  He died in December 2005, and the appellant is his widow. 

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, denied service connection for the cause of the Veteran's death.  The appellant timely appealed that determination.

An April 2009 RO letter informed the appellant that the Travel Board hearing she requested was scheduled for May 14, 2009.  The claims file reflects no evidence that the appellant did not receive the letter or that it was returned by postal authorities as undeliverable as addressed.  The appellant failed to appear for her scheduled hearing, and the claims file reflects no evidence of her having requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.    See 38 C.F.R. § 20.702 (2011).

In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  The AMC completed the additional development as directed, continued to deny the claim, and returned the case to the Board for additional appellate review.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in December 2005 of hepatic failure due to adenocarcinoma. 

2.  At the time of the Veteran's death, service connection was in effect for left above-knee amputation; peripheral neuropathy of right lower extremity; diabetes mellitus Type II, with erectile dysfunction; crushing injury of right groin, with depressed scar of upper thigh and loss of substance; laceration of right shoulder with some muscle loss; right knee injury; tinnitus; history bur hole of left parietal area, with history of cerebral contusion; bilateral hearing loss; gunshot wound, buttocks; and, neuropathy of left superficial saphenous nerve.  

3.  A liver disability or cancer was not manifested during service, was not diagnosed within the first post-service year, and is not otherwise related to the Veteran's active service. 

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310 , 5107 (West 2002); 38 C.F.R. §§ 1110, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(b).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. 

Generally, 38 U.S.C.A. § 5103(a)  notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342   (2007).  The content of the 38 U.S.C.A. § 5103(a)  notice letter will depend upon the information provided in the claimant's application.  In the instant case, the VCAA letter provided to the appellant in March 2006 (prior to Hupp) did not comply with these requirements. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements apply to all five elements of a service connection claim, including the disability rating and effective date of an award. See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant is entitled to notice of the type of evidence necessary to establish an effective date for DIC benefits.

The Board remanded the case, in part, to address the VCAA notice deficiency.  The April 2011 AMC letter provided the appellant fully content-compliant notice for a DIC claim.  38 C.F.R. § 3.159(b); Hupp, 21 Vet. App. 342, and Dingess Hartman v. Nicholson, 19 Vet. App. 473.  Further, following issuance of the April 2011 letter and completion of the additional development, the claim was reviewed on a de novo basis, as shown in the September 2011 supplemental statement of the case (SSOC).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  The Board finds further that the initial content error did not prejudice the appellant in the pursuit of her claim.  The appellant's theory of entitlement has not changed, and the evidence shows she has had an opportunity to participate in the decision on her claim throughout the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, the initial content error was rendered harmless.  See Shinseki v. Sanders, 496 U.S. 334, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records are on file, as are private treatment records, VA treatment records, and the Veteran's death certificate. There is no indication of relevant, outstanding records which would support the appellant's claim, or an assertion that VA has failed to assist her with her claim. 38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c).  Therefore, the Board may address the merits of the appeal without prejudice to the appellant.

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) .  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The evidence of record shows that, during the Veteran's lifetime, service connection was in effect for left above-knee amputation; peripheral neuropathy of right lower extremity; diabetes mellitus Type II, with erectile dysfunction; crushing injury of right groin, with depressed scar of upper thigh and loss of substance; laceration of right shoulder with some muscle loss; right knee injury; tinnitus; history bur hole of left parietal area, with history of cerebral contusion; bilateral hearing loss; gunshot wound, buttocks; and, neuropathy of left superficial saphenous nerve. 

The Veteran's death certificate shows that the immediate cause of death was hepatic failure due to or as a consequence of adenocarcinoma.  As concerns the Veteran's treatment for hepatic failure and adenocarcinoma, the records first revealed a diagnosis of adenocarcinoma in December 2005.  The Veteran had presented with a three-week history of abdominal pain and nausea and anorexia of unclear etiology, and was hospitalized.  A computed tomography scan showed evidence of a malignancy of the liver.  Records reflect that multiple, innumerable masses in the liver were felt to be secondary to multiple diffuse hepatic metastasis.  The Veteran's performance status was too poor to consider chemotherapy.  He became progressively and rapidly jaundiced over the next few days.  Biopsy results showed an incurable terminal malignancy, and comfort measures were applied.  The Veteran became progressively worse over the next 12 hours and expired the next day.  Records at the time reflected death secondary to metastatic adenocarcinoma with progressive multi-system organ failure, including a hepatic failure, pulmonary failure, and renal failure.

Service treatment records note the Veteran was wounded by a sniper near Hobo Woods, Cu Chi, Vietnam, in June 1966; and, he was awarded the Purple Heart medal.  The Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in Vietnam.  The appellant asserts the Veteran contracted his hepatic cancer secondary to his herbicide exposure in Vietnam.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) . 

Hepatic cancer is not listed among the diseases presumed to be associated with herbicide exposure.  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for hepatobiliary cancers, including hepatic cancers. Specifically: 

For Update 2006, NAS [National Academy of Sciences] found that no new reports of a definitive link between exposure to the compounds of interest and hepatobiliary tumors were found.  One study suggested a reduced risk of hepatic cancers in Veteran populations, and one suggested an increased risk of cancer of the gallbladder among forestry workers.  However, given the relatively low incidence of hepatobiliary cancers in Western populations, NAS concluded that the evidence from epidemiologic studies remains inadequate to link the compounds of interest with hepatobiliary cancer. 

See Notice, 75 Fed. Reg. 32540 -32548 (2010).  Subsequently, it was indicated that NAS, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  Id.  

Service connection may also be established directly if a medical condition does not carry a regulatory presumption.  When a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In October 2006, the Veteran's surgical oncologist, R.H.J., M.D., noted that the immediate cause of the Veteran's death in December 2005 was hepatic failure secondary to adenocarcinoma.  The oncologist opined that the Veteran's adenocarcinoma may be related to previous exposure to Agent Orange.  In May 2008, the appellant submitted several articles pertaining to Agent Orange, liver dysfunction, and cancer, which had been reviewed by the Veteran's oncologist.

The March 2011 Board remand instructed that a medical professional conduct a review of the claims file.  The April 2011 report reflects the examiner conducted a review of the claims file.  The VA examiner opined it was not likely that the Veteran's hepatic cancer was causally connected to his military service, to include as a result of exposure to Agent Orange.  As concerns Dr. J's opinion, the VA examiner noted that Dr. J's opinion was far from a definitive statement of the etiology of the Veteran's cancer.  The VA examiner noted that the medical evidence showed that it was not known if the Veteran's cancer was primary to the liver or metastatic from another organ, which meant that the etiology of the cancer was unknown.  In light of the fact the etiology of the cancer was unknown, the VA examiner opined that it was not likely related to the Veteran's active service, including his exposure to Agent Orange.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The VA examiner also considered whether the Veteran's service-connected disability materially contributed to the Veteran's death and opined it was not at lease as likely as not that either or all did.  The VA examiner noted that the Veteran's death due to hepatic failure which was caused by adenocarcinoma in the liver.  The examiner noted further that the cancer had apparently almost totally replaced the normal liver itself.  The examiner observed that the Veteran's other medical problems appeared to have been stable, and they did not contribute in any material way to the Veteran's death.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board finds the VA examiner's opinion is entitled to greater weight in deciding the issue before the Board.  The examiner reviewed the claims file and provided a basis for the opinion offered.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Dr. J's opinion, on the other hand, when reduced to its essence, is speculative.  As the VA examiner observed, Dr. J offered no definitive basis for his tentative opinion, as shown by his use of the term, "May."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998). 

The Board also acknowledges the appellant's several assertions that the Veteran's cancer was caused by his exposure to Agent Orange.  As to the fact that VA deems only certain cancers as related to Agent Orange exposure, the appellant asserted "cancer is cancer."  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board finds that diagnosing cancer and opining on a probable etiology for a particular cancer is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is no evidence that the appellant has any medical training.  In light of this fact, the Board finds the appellant is not competent to opine on matters related to the Veteran's death.  The appellant also relies on several articles about Agent Orange to support her assertions.  While these articles contain general information, they do not address the Veteran's individual case, other than by the appellant's lay assertions.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  The Board noted earlier that Dr. J noted he had seen the articles.  Nonetheless, his report does not indicate that he relied or commented on any of them.


In light of the above, the Board finds the preponderance of the evidence shows the Veteran's service-connected disabilities did not cause or contribute to his death.  Further, other than Dr. J's speculative opinion, the appellant has not provided or cited the Board to any substantive evidence that the Veteran's cancer should be deemed associated with exposure to Agent Orange.  Thus, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 C.F.R. § 3.312.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


